Citation Nr: 0817540	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to an effective date earlier than January 6, 2003 
for the grant of service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 determination by the 
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming that granted service connection for degenerative disc 
disease of the lumbar spine effective January 6, 2003.


FINDINGS OF FACT

1.  In a January 1996 rating decision, the RO denied service 
connection for a ruptured disc.  A February 1996 rating 
decision confirmed by denying service connection for chronic 
back condition.  The veteran was notified of these decisions 
and of his appellate rights.  Although he filed a Notice of 
Disagreement and the RO furnished a Statement of the Case, an 
appeal was not perfected.

2.  The first claim to reopen a claim of entitlement to 
service connection for a back condition was received by VA on 
January 6, 2003.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision that denied service 
connection for ruptured disc is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The February 1996 rating decision that denied service 
connection for chronic back condition is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

3.  The criteria for an effective date prior to January 6, 
2003, for the grant of service connection for degenerative 
disc disease of the lumbar spine, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  
38 U.S.C.A. § 5110(b)(1). 

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal 
renders a rating decision final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final 
decision is generally not subject to revision on the same 
factual basis.  38 C.F.R. § 3.104(a).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  
Here, the veteran has not asserted CUE in the 1996 RO 
decisions.

The veteran contends that he should be granted an earlier 
effective date for his service-connected degenerative disc 
disease, specifically that the effective date should be the 
date of the original claim, because he did not receive the 
Statement of the Case in 1996.  

The veteran filed a formal claim for service connection for 
ruptured disc on September 28, 1995.  An RO rating decision 
in January 1996 denied the veteran service connection for 
ruptured disc, for lack of medical evidence of a ruptured 
disc.  The veteran was notified of this decision, and his 
appellate rights, in a letter that month.

An RO rating decision in February 1996 denied the veteran 
service connection for chronic back condition, finding that 
the claim was not well-grounded due to a lack of findings of 
a permanent residual or chronic disability on a 1995 VA 
examination.  The veteran was notified of this decision, and 
his appellate rights, in a letter that month.

The veteran filed a timely Notice of Disagreement in response 
to the two rating decisions.  The RO in turn furnished the 
veteran a Statement of the Case.  However, the veteran did 
not perfect a substantive appeal.  Therefore, those RO rating 
decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103. 

Absent CUE, the Board is statutorily barred from revisiting 
the RO's factual or legal findings in the January 1996 or 
February 1996 rating decisions by operation of 38 U.S.C.A. 
§ 5110(a).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

It is important for the veteran to understand that the RO's 
January 1996 and February 1996 rating decisions pertaining to 
the award of service connection are final decisions, and any 
attempt to collaterally attack those decisions must be 
addressed in a CUE motion.  Rudd, supra.  As noted above, the 
veteran has not claimed error in the 1996 decisions.

In any event, the veteran made no requests, either formal or 
informal, to reopen the claim of service connection for a 
back condition prior to January 6, 2003.  An earlier 
effective date for service-connected degenerative disc 
disease of the lumbar spine is therefore denied as a matter 
of law.  Simply stated, VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  See Brannon v. West, 12 Vet. App. 
32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  

The veteran has stated that he does not remember receiving a 
Statement of the Case (SOC) in February 1996.  There is a 
presumption of regularity that government officials have 
properly discharged their official duties.  See Woods v. 
Gober, 14 Vet. App. 214, 220 (2000) (presumption of 
regularity attaches to "all manner of VA processes and 
procedures").

This presumption of regularity has been consistently applied 
to VA procedures.  The Court has found that a Board decision 
is presumed to have been mailed on the date shown on the 
decision.  See Sandline v. Derwinski, 1 Vet. App. 26 (1990); 
see also Rosler v. Derwinski, 1 Vet. App. 241 (1991).  
Similarly, the Court has held that the presumption of 
regularity applies to the mailing of an SOC "in the same 
manner that it applies to the BVA [Board] mailing a 
decision."  YT v. Brown, 9 Vet. App. 195, 199 (1996).

Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992); see also United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  An assertion that the notice 
was not received does not constitute such clear evidence.  
Ashley, at 309.

Examples of clear evidence to rebut the presumption of 
regularity include mailing a Board decision to an incorrect 
address, and a Board decision mailing returned as 
undeliverable coupled with other possible and plausible 
addresses available to the Secretary at the time of the 
decision.  Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see 
also Cross v. Brown, 9 Vet. App. 18, 19-20 (1996).  In this 
case, the February 1996 SOC was sent to the address provided 
by the veteran in his original claim and in January 1996.  It 
was not returned as undeliverable.

The veteran has not provided clear evidence to rebut the 
presumption of regularity.  Rather, the veteran has only 
stated on his VA Form 9 Substantive Appeal that he does not 
remember receiving an SOC in February 1996.  The Board finds 
that a mere assertion of "I do not remember receiving 
anything" does not rise to the standard of clear evidence 
that VA failed to properly discharge its official duties as 
to the mailing of an SOC in the same manner that applies to 
mailing a Board decision.  Hence the VA is presumed to have 
mailed the SOC in the proper manner.

Therefore, the veteran has failed to rebut the presumption 
that VA properly mailed him a Statement of the Case in 
February 1996 in response to his submission of a Notice of 
Disagreement.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The veteran has failed to 
allege facts which meet the criteria in the law or 
regulations, and his claim must be denied.

Duty to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In any event, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law. See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).


ORDER

An effective date earlier than January 6, 2003, for the award 
of service connection for degenerative disc disease of the 
lumbar spine is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


